Exhibit 16-1 August 9, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Commissioners: We have read the first four paragraphs included in Item 4.01 of Form8-K of Omega Flex, Inc. dated August 9, 2010, expected to be filed with the Securities and Exchange Commission on August 9, 2010 and are in agreement with the statements concerning our Firm in those paragraphs. We have no basis to agree or disagree with the other statements included in such Form8-K. Very truly yours, CATURANO AND COMPANY, INC. Boston, Massachusetts
